Citation Nr: 0011931	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin rashes, the 
removal of tissue tags and moles, an intestinal disorder, 
diarrhea, a bronchial condition, tinnitus, thrombosis, 
neuropathy of the lower extremities and fissures as a result 
of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for the residuals of a 
splinter in the chest and a concussion with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1968.

This appeal arose from a September 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of well 
grounded claims, the VA has no duty to assist the veteran in 
developing his case.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from skin rashes, the removal of tissue 
tags and moles, an intestinal disorder, diarrhea, a bronchial 
condition, tinnitus, thrombosis, neuropathy of the lower 
extremities and fissures which can be related to exposure to 
herbicides (Agent Orange).

2.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of a splinter in the 
chest and the residuals of a concussion with headaches which 
can be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for skin rashes, the removal of 
tissue tags and moles, an intestinal disorder, diarrhea, a 
bronchial condition, tinnitus, thrombosis, neuropathy of the 
lower extremities and fissures as a result of exposure to 
herbicides (Agent Orange).  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of splinter in 
the chest and the residuals of a concussion with headaches.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 


I.  Service connection for skin rashes, 
the removal of tissue tags and moles, an 
intestinal disorder, diarrhea, a 
bronchial condition, tinnitus, 
thrombosis, neuropathy of the lower 
extremities and fissures due to exposure 
to herbicides (Agent Orange)

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

Acute and subacute peripheral neuropathy is defined in the 
regulation as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), note 2.

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  

Moreover, the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  61 
Fed. Reg. 41, 442-41, 449 (1996).  The Board deems the 
finding to be an instruction that VA shall not find the facts 
otherwise.  Instructions of the Secretary are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).

After a careful review of the evidence of record, it is found 
that that evidence does not demonstrate that the veteran 
currently suffers from any of the diseases listed at 
38 C.F.R. § 3.309(e).  While he has been diagnosed with 
chronic neuropathy of the left lower extremity, acute or 
subacute peripheral neuropathy as defined by the applicable 
regulation has not been identified.  Therefore, absent the 
existence of any of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999), it cannot be presumed that he was exposed 
to herbicides during his tour of duty with the Navy in the 
Vietnam area.  Again, there is no indication that the veteran 
has been diagnosed with any conditions which can be presumed 
to be related to exposure to Agent Orange.  The Board has 
noted the opinion of the VA examiner which indicated that his 
neuropathy could be attributed to such exposure; however, as 
noted above, the Secretary has instructed that only those 
conditions listed at 38 C.F.R. § 3.309(e) may be related to 
herbicide exposure.  

It is concluded that, in the absence of any evidence of 
exposure to herbicides in service or of any diseases related 
to such exposure, the veteran's claim is not well grounded.


II.  Service connection for the residuals 
of a splinter in the chest and the 
residuals of a concussion with headaches

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

The veteran's service medical records make no mention of any 
injury to his chest.  While the evidence does show that he 
was treated for a bump to the head in April 1966 and for 
lacerations to the scalp above the right eye and on the right 
eyelid in August 1966, there was no evidence that he ever 
suffered a concussion in service.  The records from August 
1966 noted that a chain had struck him on the head and face; 
however, there was no loss of consciousness.  He was seen for 
headaches and complaints of decreased right eye peripheral 
vision in September 1966; however, the objective examinations 
were within normal limits.  The September 1968 discharge 
examination was also normal.

The veteran was examined by VA in June 1997.  He complained 
of occasional headaches, but denied dizziness, 
lightheadedness or fainting.  Significantly, he denied any 
history of head trauma.  The objective examination was within 
normal limits.  His head was normal, with no areas of 
tenderness.  The examination of his chest was negative.

In regard to the claim for service connection for the 
residuals of a splinter in the chest, it is noted that there 
is no objective evidence of any such injury suffered in 
service.  There is also no objective evidence of any residual 
chest complaints related to such an injury.  Given the 
absence of any evidence of any inservice injury or post 
service residuals, it is found that this claim is not well 
grounded.

The evidence of record does show that the veteran suffered a 
laceration to the head in service in August 1966.  However, 
there was no indication that he had suffered a concussion at 
the time of this minor injury.  He did experience headaches 
for one month following this injury.  However, the question 
arises as to whether these complaints constituted the 
development of a chronic condition.  Significantly, the 
service medical records contained no references to headaches 
from September 1966 to September 1968, his date of discharge.  
Moreover, there was no mention of headaches until the June 
1997 VA examination.  The long silence of the objective 
record argues against a finding that his acute headaches 
noted in service resulted in the development of a chronic 
condition.  While the veteran believes that he has a chronic 
condition related to service, he is not competent, as 
layperson, to render such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that a condition (an 
injury to the head with some headaches) was noted in service.  
However, the objective record does not demonstrate continuity 
of symptomatology.  In fact, the record from 1968, his date 
of separation from service, to June 1997, the date of the VA 
examination, makes no mention whatsoever of any headaches.  
Therefore, it is found that this claim is also not well 
grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for skin rashes, the removal of tissue 
tags and moles, an intestinal disorder, diarrhea, a bronchial 
condition, tinnitus, thrombosis, neuropathy of the lower 
extremities and fissures due to exposure to herbicides (Agent 
Orange) is denied.

Service connection for the residuals of a splinter in the 
chest and a concussion with headaches is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

